DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     1) Claims 2-9, line 1; the recitation “ The device of claim…” should be recited as  “ The mobile device of claim…”.

  2) Claim 1, line 2; Claim 6, line 1; the recitation “ the device ” should be recited as  “ the mobile device”.

 3) Claims 11-16, line 1; the recitation “ The medium of claim ….” should be recited as  “  The  non-transitory computer-readable storage mediums  of claim …..“ .

bendable and foldable display screen”.

Claim 17 recites the limitation " the device " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation “ the device ” should be recited as  “  a mobile device”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  SEO et al (US Pub. 2015/0309691).
  Regarding Claims 1, 10,  SEO et al  teaches a mobile device (100 in Figs. 2-5) comprising: a processor (111 in Fig.1) to process data for the device (Paragraph 0080); a bendable and foldable display screen (Figs. 2-5); one or more device sensors to sense an orientation of the mobile device (Fig.1; Paragraph 0096-0105) ; and one or more display sensors to sense a current arrangement of the display screen (Fig.1; Paragraph 0078-0081, 0096-0105); wherein the 

                   Regarding Claim 17,  SEO et al teaches a system comprising: a processor (160 in Fig.2)  to process data for a mobile device (100 in Fig.2); a display screen including three or more display sections other (Fig. 5A-5B), the display sections being overlapping and foldable in relation to each other (Fig. 5A-5B; Paragraph 0116-0118 ); one or more device sensors to sense an orientation of the mobile device (Fig.1; Paragraph 0096-0105); and one or more display sensors to sense a current arrangement of the display screen (Fig.1; Paragraph 0078-0081, 0096-0105); wherein the processor is to identify one or more of the display sections that are currently visible to a user based at least in part on data from the one or more device sensors and the one or more display sensors (Figs.1-5; Paragraph 0096-0105, 0110-0118); and wherein the system is operable to provide a continuous display of new data as the display or portions of the display screen are turned over. (Figs.1-5; Paragraph 0078-0081, 0096-0105, 0110-0118).

                   Regarding Claims 2-5, 11-13, 16, 18-19, SEO et al teaches the device wherein the processor is to format data for display on the one or more portions of the display screen that are visible to a user; wherein the processor to identify the one or more visible portions of the display screen includes the processor to identify which portions of the display screen are facing towards the user and are not obscured by a body of the mobile device or other portions of the display screen; wherein the processor is to sense a change in orientation of the mobile device or in arrangement of the display screen and, in response to the identified change in orientation or arrangement, the processor is to identify a new one or more portions of the display screen that are visible to a user; wherein the processor, in response to the identified change in orientation or arrangement, is further to provide new data for display on the 

                   Regarding Claim 6, 14-15, 20, SEO et al teaches the device wherein the device is operable to provide a continuous display of new data as the display (Figs.5A-5B)  or portions of the display screen are turned over (Figs.18A-18O; Paragraph 0320-0334); further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: providing a continuous display of new data (Figs.5A-5B) as the display or portions of the display screen are turned over (Figs.18A-18O; Paragraph 0320-0334); wherein providing a continuous display of new data as the display (Figs.5A-5B) or portions of the display screen are turned over includes providing succeeding data as the display or portions of the display screen are turned in a first direction and providing prior data as the display or portions of the display screen are turned in a first direction (Figs.18A-18O; Paragraph 0320-0334); wherein the provision of a continuous display of new data as the display  (Figs.5A-5B) or portions of the display screen are turned includes the processor, in response to a change in device orientation or display screen arrangement, providing new data for display on the new one or more visible section of the display screen. (Figs.18A-18O; Paragraph 0320-0334).

              Regarding Claim 7, SEO et al teaches the device wherein the portions of the display screen are wrappable in relation to each other. (Figs. 5A-5C).

              Regarding Claim 8, SEO et al teaches the device wherein the one or more portions of the display screen are flexible portions of the display screen. (Figs. 4, 5A-5C).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622